
	

113 HR 363 IH: District of Columbia House Voting Rights Act of 2013
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 363
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Ms. Norton (for
			 herself, Mr. Honda,
			 Mr. Farr, Mr. Rangel, Mrs.
			 Napolitano, Mrs.
			 Christensen, Mr. Rush,
			 Mr. Faleomavaega,
			 Mr. Clay, Mr. Ellison, Mr.
			 Conyers, Ms. Bordallo,
			 Mr. Cohen,
			 Mr. Blumenauer,
			 Ms. Chu, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the treatment of the District of Columbia
		  as a State for purposes of representation in the House of Representatives, and
		  for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 District of Columbia House Voting
			 Rights Act of 2013.
		2.Representation in
			 House of Representatives for District of Columbia
			(a)Representation
			 in HouseNotwithstanding any
			 other provision of law, effective with respect to the One Hundred Thirteenth
			 Congress and each succeeding Congress, the District of Columbia shall be
			 treated as a State for purposes of representation in the House of
			 Representatives.
			(b)Conforming
			 Amendments Relating to Apportionment of Members of House of
			 Representatives
				(1)Inclusion of
			 District of Columbia in reapportionment of members among StatesSection 22 of the Act entitled An
			 Act to provide for the fifteenth and subsequent decennial censuses and to
			 provide for apportionment of Representatives in Congress, approved June
			 28, 1929 (2 U.S.C. 2a), is amended by adding at the end the following new
			 subsection:
					
						(d)This section shall
				apply with respect to the District of Columbia in the same manner as this
				section applies to a
				State.
						.
				(2)Clarification of
			 determination of number of Presidential electors on basis of 23rd
			 AmendmentSection 3 of title 3, United States Code, is amended by
			 striking come into office; and inserting the following:
			 come into office (subject to the twenty-third article of amendment to
			 the Constitution of the United States in the case of the District of
			 Columbia);.
				(c)Conforming
			 amendments regarding appointments to service academies
				(1)United States
			 military academySection 4342 of title 10, United States Code, is
			 amended—
					(A)in subsection (a),
			 by striking paragraph (5); and
					(B)in subsection (f),
			 by striking the District of Columbia,.
					(2)United States
			 naval academySuch title is amended—
					(A)in section
			 6954(a), by striking paragraph (5); and
					(B)in section
			 6958(b), by striking the District of Columbia,.
					(3)United States
			 air force academySection 9342 of title 10, United States Code,
			 is amended—
					(A)in subsection (a),
			 by striking paragraph (5); and
					(B)in subsection (f),
			 by striking the District of Columbia,.
					(4)Effective
			 dateThis subsection and the
			 amendments made by this subsection shall take effect on the date on which a
			 Representative from the District of Columbia takes office for the One Hundred
			 Thirteenth Congress.
				3.Increase in Membership
			 of House of Representatives
			(a)Permanent
			 Increase in Number of MembersEffective with respect to the One
			 Hundred Thirteenth Congress and each succeeding Congress, the House of
			 Representatives shall be composed of 436 Members, including any Members
			 representing the District of Columbia pursuant to section 2(a).
			(b)Reapportionment
			 of Members Resulting From Increase
				(1)In
			 generalSection 22(a) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929 (2
			 U.S.C. 2a(a)), is amended by striking the then existing number of
			 Representatives and inserting the number of Representatives
			 established with respect to the One Hundred Thirteenth Congress.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to the regular decennial census
			 conducted for 2020 and each subsequent regular decennial census.
				4.Repeal of office of
			 District of Columbia delegate
			(a)Repeal of
			 OfficeSections 202 and 204 of the District of Columbia Delegate
			 Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are
			 repealed, and the provisions of law amended or repealed by such sections are
			 restored or revived as if such sections had not been enacted.
			(b)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date on which a Representative from the District of Columbia takes office
			 for the One Hundred Thirteenth Congress.
			5.Providing For
			 Elections for House Members From District of Columbia
			(a)Application of
			 District of Columbia Elections Code of 1955The District of Columbia Elections Code of
			 1955 is amended as follows:
				(1)In section 1 (sec.
			 1–1001.01, D.C. Official Code), by striking the Delegate to the House of
			 Representatives, and inserting the Representative in the
			 Congress, .
				(2)In section 2 (sec.
			 1–1001.02, D.C. Official Code)—
					(A)by striking
			 paragraph (6); and
					(B)in paragraph (13),
			 by striking the Delegate to Congress for the District of
			 Columbia, and inserting the Representative in the
			 Congress,.
					(3)In section 8 (sec.
			 1–1001.08, D.C. Official Code)—
					(A)in the heading, by
			 striking Delegate and inserting Representative;
			 and
					(B)by striking
			 Delegate, each place it appears in subsections (h)(1)(A),
			 (i)(1), and (j)(1) and inserting Representative in the
			 Congress,.
					(4)In section 10
			 (sec. 1–1001.10, D.C. Official Code)—
					(A)in subsection
			 (a)(3)(A)—
						(i)by
			 striking or section 206(d) of the District of Columbia Delegate
			 Act, and
						(ii)by
			 striking the office of Delegate to the House of Representatives
			 and inserting the office of Representative in the
			 Congress;
						(B)in subsection
			 (d)(1), by striking Delegate, each place it appears; and
					(C)in subsection
			 (d)(2)—
						(i)by
			 striking (A) In the event and all that follows through
			 term of office, and inserting In the event that a vacancy
			 occurs in the office of Representative in the Congress before May 1 of the last
			 year of the Representative’s term of office, and
						(ii)by
			 striking subparagraph (B).
						(5)In section
			 11(a)(2) (sec. 1–1001.11(a)(2), D.C. Official Code), by striking
			 Delegate to the House of Representatives, and inserting
			 Representative in the Congress,.
				(6)In section 15(b)
			 (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate,
			 and inserting Representative in the Congress,.
				(7)In section 17(a)
			 (sec. 1–1001.17(a), D.C. Official Code), by striking the Delegate to the
			 Congress from the District of Columbia and inserting the
			 Representative in the Congress.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to the election of the first Representative from the District of Columbia
			 pursuant to this Act and each subsequent election of Representatives from the
			 District of Columbia pursuant to this Act.
			6.Repeal of office of
			 statehood Representative
			(a)In
			 generalSection 4 of the District of Columbia Statehood
			 Constitutional Convention Initiative of 1979 (sec. 1–123, D.C. Official Code)
			 is amended as follows:
				(1)By striking
			 offices of Senator and Representative each place it appears in
			 subsection (d) and inserting office of Senator.
				(2)In subsection
			 (d)(2)—
					(A)by striking
			 a Representative or;
					(B)by striking
			 the Representative or; and
					(C)by striking
			 Representative shall be elected for a 2-year term and
			 each.
					(3)In subsection
			 (d)(3)(A), by striking and 1 United States
			 Representative.
				(4)By striking
			 Representative or each place it appears in subsections (e), (f),
			 (g), and (h).
				(5)By striking
			 Representative’s or each place it appears in subsections (g) and
			 (h).
				(b)Conforming
			 amendments
				(1)Statehood
			 commissionSection 6 of such Initiative (sec. 1–125, D.C.
			 Official Code) is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking 27 voting members and inserting 26 voting
			 members;
						(ii)by
			 adding and at the end of paragraph (5); and
						(iii)by
			 striking paragraph (6) and redesignating paragraph (7) as paragraph (6);
			 and
						(B)in subsection
			 (a–1)(1), by striking subparagraph (H).
					(2)Authorization of
			 appropriationsSection 8 of such Initiative (sec. 1–127, D.C.
			 Official Code) is amended by striking and House.
				(3)Application of
			 honoraria limitationsSection 4 of D.C. Law 8–135 (sec. 1–131,
			 D.C. Official Code) is amended by striking or Representative
			 each place it appears.
				(4)Application of
			 campaign finance lawsSection 3 of the Statehood Convention
			 Procedural Amendments Act of 1982 (sec. 1–135, D.C. Official Code) is amended
			 by striking and United States Representative.
				(5)District of
			 Columbia Elections Code of 1955The District of Columbia Elections Code of
			 1955 is amended—
					(A)in section 2(13)
			 (sec. 1–1001.02(13), D.C. Official Code), by striking United States
			 Senator and Representative, and inserting United States
			 Senator,; and
					(B)in section 10(d)
			 (sec. 1–1001.10(d)(3), D.C. Official Code), by striking United States
			 Representative or.
					(c)Effective
			 DateThe amendments made by this section shall take effect on the
			 date on which a Representative from the District of Columbia takes office for
			 the One Hundred Thirteenth Congress.
			7.Expedited
			 judicial reviewIf any action
			 is brought to challenge the constitutionality of any provision of this Act or
			 any amendment made by this Act, the following rules shall apply:
			(1)The action shall be filed in the United
			 States District Court for the District of Columbia and shall be heard by a
			 3-judge court convened pursuant to section 2284 of title 28, United States
			 Code.
			(2)A copy of the complaint shall be delivered
			 promptly to the Clerk of the House of Representatives and the Secretary of the
			 Senate.
			(3)A final decision in the action shall be
			 reviewable only by appeal directly to the Supreme Court of the United States.
			 Such appeal shall be taken by the filing of a notice of appeal within 10 days,
			 and the filing of a jurisdictional statement within 30 days, of the entry of
			 the final decision.
			(4)It shall be the duty of the United States
			 District Court for the District of Columbia and the Supreme Court of the United
			 States to advance on the docket and to expedite to the greatest possible extent
			 the disposition of the action and appeal.
			8.Nonseverability of
			 provisionsIf any provision of
			 section 2(a), 2(b)(1), or 3, or any amendment made by any such section, is
			 declared or held invalid or unenforceable, the remaining provisions of this Act
			 and any amendment made by this Act shall be treated and deemed invalid and
			 shall have no force or effect of law.
		
